Title: To Benjamin Franklin from Deborah Franklin, 14 October 1770
From: Franklin, Deborah
To: Franklin, Benjamin


[My Dea]r Child
Ocktober the 14 1770
I have bin so much taken up of Laite I Cold write only a line or two which I desired Billey to in close in his letter to you, to tell you that when he and mrs. Franklin is in town I am much taken up; the laste I got Mr. Beach to excues me to you for we had Several friends in the house and this day I am told Folkner Sailes on Satter day. So I muste write when I Can as to aney thing of publick Affairs I leve to your friends to give you an acounte. This is to tell you Mr. Beach and Salley is gon to Burlinton to See Mrs. Franklin as Shee did not go to Amboy and I thinke Shee will cume down to the Roses. Yisterday came the a Counte of the Death of our verey kind Friend Mr. White Feld it hurte me indeaid you will See all a bought him in the Papers and in the Same paper Came the a Counte of the Deth of John Mecum. Hough is our Sister Mecum but Shee is much Suported and Shee has a dubel Shair of Sperrites I am a fraid Shee is angarey with me but I Cante tell for what Shee thinkes I donte thinke quite as Shee dus but I love her and will as long as I live. I did reseve a letter by two Ladeys by the way of Scotland it was a wrong time I fair as everey bodey has laid all finery is laid on sid I did all in my power but that is but Small. I have Seen our friend Rhodes he is much plesed with your writing to him his wife and Dafter much plesed as did our old friend mrs. Paskel Shee cumes to See as Shee is verey fond of your Grand Son the day he was Crisond he was taken in to her house as did his unkill and ante and Pason Petters and mrs. paskel rememberd that Salley was carreyed to her house the firste time [s]he wente oute.
Our Dear mrs. Grasce is in town Shee and mrs. Suel and her Dafter mrs. Hunte. Shee loves you as well as ever. Shee is a fine woman in dead and has a fine Son her mother and Shee Lay in att the Same time I wente to See them all thow I donte visit more. I Send you a barrel of Cranbarey I Cold not get aney thing eles it is two airley in the Seson but I Shall have an opertunety Soon I hope. I hear mr. Bambridg is Cume to his Fathers house near Frankford. I give you Joy in the marraige of all your friends marraigis be So kind as to tell our Dear Polley if I Cold Write I wold Say much and to our good mrs. Stephenson I give her as much Joy as Shee wish or deseyer and our Kinswoman I wishe her all hapeynes mrs. Franklin knows the Captin but I Cante Say aney thing more only I hope them all hapeynes. I Cante Say aney thing more of our [Gran]dson then he is sound [torn] teeth and has maney readey to a peer he walkes Strong [torn] not with oute [torn] for he is verey prudent and will hold by everey bodey. He has charmin fine eyes and a fine littel mouth in [torn] Lovelay. Laste evening Mr. Bache and Salley retarnd from B[urling]ton. Mrs. Franklin is well thay thoute Shee wold a Cume down to the rosses but shee did not as shee desires to Cume down and Stay Sume time as Soon as the Assemby rises att amboy. I had Miss Parker att our House for 6 weeks her mother is to Cume and live att Woodbridg Jenkey as you onse told me is hansumer then my Dafter and as I Sed then Shee was hansumer the [than] two dafters Such as mine. Shee is a fine Gorle in dead. Senes I wrote the a bove I Saw Mr. Banbridg he did not Stay as he had Severel letter to deliver he looks verey well he lefte a letter for Billey and mr. Suell was in the room I gave it to him to take Cair of it to Send it to him. Capt. Folkiner ofred to due aney kind ofis but I told him I did not desier to give him aney trubel. Franklin had bin to See him and mrs. Folkener and we talked of a hobbey Horse but it is as you plees. It wantes but a verey few day of 6 years Senes you lefte home and then you thought it wold be but Seven munthes. Be plesd to tell Mr. Whorton I did Send the in closed I Sente to his House I have Seen Mrs. Moungomorey Senes Shee arived her edest Son deyed her Husbands Corpes is brot and bureyed in this plase I told you Shee had Sente me a worke bag from Lisbon Billey did fawl in Love with it and I presented it to his wife I hope it was well. I had Sum thing eles but it is Sliped my mind and I am to write to Sister Macum as I have dun a Small Caske of Poke melos and muste Send them a way today and write to her. I did not write a boute mr. Foxcrofte as I remember Senes he went and as he is to be hear Soon I say aney thing a boute him only that he has a verey a greabel Ladey and he may be verey happey. Salley will write So I donte say aney thing of her or Mr. Beach only that thay air well and our Dear King bird. Mr. Hall has bin un well I wente to See him yisterday he Ses he is better agen. Cusin Molley is in a bad Staite of helth and look verey poorly as yousal. Capt. Sparkes loste his wife laste week our frand Rhodes is gon to N york to be thair a while with her as her mother is not a bell to go so he and his dafter hannah is gon all my old friend air well I cante menshon them by name [torn] Person is a going with this vesill Shee desired a line to you but I fair [torn] write Shee has bin in London ones you was thair my beste Compley m[ents to] all our friends as those menshoned [torn] I muste [torn] this has bin writ in Severel day and now I Can tell your Son has a temted to walke a lone but he is verey Caushou[s] and is verey Cairfull he has be gon to tolke he has a Swet voyse he Ses babey and Coles his maid mamah and his mother he Coles mamah the boy Bob and is quit fond of his father thay whip top and play marbels and Sing and maney other Such things. Salley has desired me to Send to you for a Doz. pair of the beste of fine white threed Stocking and large mens for her to present to a portickler friend of hers. I told her to write her Selef but Shee insiste on me to due it for her now I muste due her the Caireckter as to Say Shee has bin one of the best mother I ever Saw Shee wonte Spile her Son Shee ones has whiped his ones and twise he has bin behind the dore and is Sadley afraid and dus what he is bid. I thing you wold be much plesd Billey is verey much plesd with them boath and mrs. Franklin verey hapey with them all So and Ses Sister is the best mother. Thay [are] to Cume and Stay with us a time and then thay muste go and Stay att Burlinton but you will Cume and See hough thay all So hapey with this one Child.
I observe what you Say a boute the 6 tees you tell me of. Mr. Beach is in my mes he drinke Sage and Balms laste evening I reseved a letter from Sister Jeney I was a littel Jeles which proseded from two much love Shee tells me that our Cusin Polley Ingersole was deliverd of a Ded Son after be in Ill for days. Polley marreyed a Weste Indey man his name is Jarvis an elderly man. Sister did not like him but he was thought rich.
I shall write to her next week this is Sonday afternoon and I a lone this evening I Send it of [off] my love to good Mrs. Stephenson and as I have Sed be fore everey bodey. I hope your Dear arme is well. As to the hurte I had with Sliping down Dr. Shippins Stairs is worse and dus everey falls and I Sufer pain. My Dear child I hope you will not Stay longer then this fall I muste Conclud your Afeckshonet wife
D Franklin
My beste Compleymente to Sir John Pringal for his regard to my kingbird and my Selef.
